Exhibit 10.4

MCG CAPITAL CORPORATION

2011 SEVERANCE PAY PLAN

Preamble

MCG Capital Corporation, a Delaware corporation, (the “Company”) has established
the MCG Capital Corporation 2011 Severance Pay Plan (the “Plan”) to provide
Severance Benefits to Participants upon certain eligible terminations of
employment after the Effective Date, as further provided herein. This Plan is
intended to be a welfare benefit plan within the meaning of Section 3(2) of
ERISA. Summary Plan information and a statement of ERISA rights are set forth in
Appendix A hereto.

Section 1. Definitions/Construction. The following words and phrases when used
in this Plan shall be given the meanings stated below unless different meanings
are clearly required by the context in which used. The headings and titles of
sections are given solely for convenience of reference and shall not be deemed
to modify or affect in any way the text or meaning of the article or section to
which appended. Capitalized nouns are used throughout the Plan text for the
terms defined by this and other sections. Pronouns, wherever used, shall be
deemed to include both plural and singular as well as masculine and feminine.

(a) “Base Salary” means an Eligible Employee’s annualized base salary or wages
in effect as of the Separation Date. A “Month’s Base Salary” means Base Salary
divided by twelve.

(b) “Beneficiary” has the meaning set forth in Section 7.

(c) “Cause” means the occurrence of any of the following events as determined by
the Committee: (A) the Employee’s conviction of, or entering of a guilty plea or
plea of “no contest” with respect to, a felony or any crime involving dishonesty
or moral turpitude; or (B) the Employee (1) has continually failed to
substantially perform his or her duties and obligations with the Company (other
than a failure resulting from the Employee’s incapacity due to mental or
physical illness), (2) has failed to comply with a lawful instruction of the
Company so long as such instruction is consistent with the scope and
responsibilities of the Employee’s position, or (3) has willfully engaged in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise, which, in the case of (1) or (2) above, if it is the first
instance of such conduct or noncompliance, is not cured within 30 days after a
written notice of demand or substantial performance or compliance has been
delivered to the Employee specifying the manner in which the Employee has failed
to substantially perform or comply (and, if it is any instance of such conduct
or noncompliance after the first instance thereof and opportunity to cure, then
no such opportunity to cure need be provided with respect to such conduct). For
purposes of clause (2) above, no act or failure to act by the Employee shall be
considered “willful” unless the Employee has acted or failed to act with an
absence of good faith without a reasonable belief that his or her action or
failure to act was in the best interests of the Company or any of its
affiliates.

(d) “Change in Control” means on and after the Effective Date: (i) any merger or
consolidation in which (A) the Company is a constituent party or (B) a
subsidiary of the Company is a constituent party, and the Company issues shares
of its capital stock pursuant to such merger or consolidation (except, in the
case of both clauses (A) and (B) above, any such merger or consolidation
involving the Company or a subsidiary in which the holders of capital stock of
the Company immediately prior to such merger or consolidation continue to hold
immediately following such merger or consolidation at least 51% by voting power
of the capital stock of (x) the surviving or



--------------------------------------------------------------------------------

resulting corporation or (y) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, of the parent corporation of such surviving or resulting
corporation) or (ii) the sale or transfer, in a single transaction or series of
transactions, of capital stock representing at least 51% of the voting power of
the outstanding capital stock of the Company immediately following such
transaction or (iii) the sale of all or substantially all of the assets of the
Company, as defined under Section 271 of the Delaware General Corporation Law.

(e) “Code” means the Internal Revenue Code of 1986, as amended, including the
Treasury regulations promulgated thereunder.

(f) “Committee” means an officer or group of officers of the Company designated
by the compensation committee of the board of directors of the Company to
administer this Plan pursuant to Section 4 of this Plan.

(g) “Company” has the meaning set forth in the Preamble. Unless context requires
otherwise, “Company,” as used in the Plan, shall mean the Company and any
successor to its business and/or assets as aforesaid, including any parent
company of the Company or its successor, which assumes and agrees to perform
this Plan by operation of law, Change in Control, or otherwise.

(h) “Delayed Payment Date” has the meaning set forth in Section 13(f).

(i) “Effective Date” means August 3, 2011.

(j) “Eligible Employee” means an Employee other than an Employee who (i) is an
Executive Employee or (ii) is eligible to participate and receive benefits under
the Company’s August 2011 reduction in force, whether by transition or
otherwise.

(k) “Employee” means an individual who is employed by the Company and who is on
the Company’s payroll as of the Effective Date, including any Employee on an
approved leave of absence and Employees who work at least fifty percent
(50%) time (i.e., eligible for group benefits).

(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Executive Employee” means any Employee who, as of the Effective Date, is
party to an employment agreement or employment letter with the Company and who
is entitled to receive severance benefits under such agreement or letter in
excess of any wages accrued as of any termination of employment or any Employee
who is otherwise designated by the Committee as an Executive Employee. An
Executive Employee shall not be eligible to participate in the Plan.

(n) “Good Reason” means (i) a “material” reduction in the Eligible Employee’s
Base Salary without the Eligible Employee’s consent, it being understood that a
reduction of ten percent or greater in the Eligible Employee’s Base Salary shall
be deemed material (unless such reduction is implemented by the Company as part
of an overall general salary reduction plan among its employees and such
reduction to the Eligible Employee’s Base Salary on a percentage basis is equal
to or less than the percentage reduction otherwise implemented under such plan)
and (ii) a change in the Eligible Employee’s principal place of employment
(without the Eligible Employee’s consent) to any location that is outside a
50-mile radius from the office in which the Eligible Employee was employed by
the Company immediately prior to the Effective Date. Notwithstanding the above,
in order to invoke a resignation for Good Reason, an Eligible Employee must
provide written notice to the

 

-2-



--------------------------------------------------------------------------------

Company of the existence of one or more of the conditions described in clauses
(i) and (ii) above within 30 days following the initial existence of such
condition or conditions, and the Company shall have, in the case of a condition
described in (ii), 30 days following receipt of such written notice, and in the
case of a condition described in (i), seven days following receipt of such
written notice (such period of time, as the case may be, the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the Cure Period, the
Eligible Employee must resign, if at all, within 30 days following the last day
of the Cure Period in order for such resignation to be considered a resignation
for Good Reason.

(o) “Healthcare Continuation Benefits” means continuation of the group medical,
dental, hospitalization and vision benefits coverage provided under the
Company’s group medical, dental, hospitalization and vision benefit plans, which
may be amended by the Company from time to time (the “Group Health Plans”)
provided for the applicable Severance Period set forth in Section 3(a) (unless
the Participant becomes eligible for other group healthcare coverage before
expiration of the Severance Period, in which case the Healthcare Continuation
Benefits under this Plan shall cease as of the date of such eligibility), with
the Participant being responsible for payment of the employee portion of the
applicable premium based on the active employee rate then currently in effect
under the Group Health Plans and the Company being responsible for any remaining
portion of the applicable premium. The Group Health Plans will provide benefits
to the Participant which are no less favorable than the benefits provided to
similarly-situated active employees of the Company. Healthcare Continuation
Benefits are contingent upon the Participant’s timely election of COBRA
continuation coverage (as permitted by Section 601 et seq. of the Employee
Retirement Income Security Act of 1974, as amended, Section 4980B of the Code,
and the rules and regulations promulgated thereunder) and the Severance Period
shall run concurrent with and offset the remainder of the statutory continuation
period under COBRA.

(p) “Participant” has the meaning set forth in Section 2(b). In addition,
Eligible Employees who are entitled to Severance Benefits on account of
resignation for Good Reason or termination by the Company without Cause
following a Change in Control shall be Participants in the Plan. Eligible
Employees who are entitled to a benefit pursuant to Section 3(d) on account of
voluntary termination are Participants in the Plan for such limited purpose.

(q) “Payment Date” means the first regularly scheduled payroll date following
the Eligible Employee’s execution of an effective Release as described in
Section 3(e) (including the expiration of any revocation period) on or after the
Eligible Employee’s Separation Date, but no later than sixty (60) days following
the Separation Date.

(r) “Plan” has the meaning set forth in the Preamble.

(s) “Release” has the meaning set forth in Section 3(e).

(t) “Revocation Period” means the seven (7) day period immediately following the
date that the individual signs the Release, within which such individual may
revoke his execution of the Release.

(u) “Separation Date” means the date established by the Company for an Eligible
Employee to terminate employment pursuant to a termination without Cause, the
date the Eligible Employee resigns from employment for Good Reason, the date the
Eligible Employee’s employment terminates due to a Change in Control (whether
through a termination without Cause or on account of

 

-3-



--------------------------------------------------------------------------------

resignation for Good Reason), or the date of an Eligible Employee’s voluntary
termination in accordance with Section 3(d), as applicable.

(v) “Separation Pay” has the meaning set forth in Section 3(a)(1).

(w) “Severance Benefits” means the benefits set forth in Sections 3(a)(1)
through (3).

(x) “Years of Service” means the twelve (12) month period measured from an
Employee’s first day of employment with the Company and each anniversary
thereof, adjusted as appropriate to reflect any breaks in service, service as a
part-time Employee or service for which the Employee previously received
severance pay, determined in accordance with the Company’s standard policies for
crediting service.

Section 2. Participation.

(a) All Eligible Employees are eligible to participate in the Plan. If an
Eligible Employee resigns employment prior to his Separation Date, he shall
cease to be an Eligible Employee and shall have no rights to Severance Benefits
under the Plan.

(b) An Eligible Employee who (i) has timely executed a Release, (ii) has not
revoked such execution of the Release, and (iii) terminates employment on his
designated Separation Date shall be a Participant in the Plan, provided that
such Participant status shall cease if the Participant breaches any of the
covenants set forth in the Release.

Section 3. Severance Benefits upon Certain Terminations of Employment.

(a) Termination without Cause or Resignation for Good Reason after the Effective
Date. If an Eligible Employee’s employment is terminated by the Company without
Cause (and other than due to the Eligible Employee’s death) or the Eligible
Employee resigns from employment for Good Reason after the Effective Date, as
the case may be, the Eligible Employee will, subject to Section 13(f) and the
terms and conditions of the Eligible Employee’s Release, be eligible for the
Severance Benefits set forth in Sections 3(a)(1) through (3) below:

(1) Payment of Separation Pay in accordance with the chart set forth below, such
Separation Pay to be payable in cash in substantially equal payments over the
Participant’s applicable Severance Period, on the Company’s regularly-scheduled
payroll dates, commencing as of the Payment Date. Notwithstanding the foregoing,
payment shall be delayed by application of the six (6)-month Delayed Payment
Date to the extent applicable.

 

Participant’s Number of

Years of Service (“Years”)

as of the Separation Date

  

Severance Period

  

Separation Pay

Less than Three (3) Years

   3 Months    3 Month’s Base Salary

Three (3) or more Years, but less than Nine (9) Years

   6 Months    6 Month’s Base Salary

Nine (9) or more Years

   9 Months    9 Month’s Base Salary

 

-4-



--------------------------------------------------------------------------------

(2) Healthcare Continuation Benefits pursuant to the terms and conditions set
forth in the Release.

(3) For the duration of the Severance Period, commencing immediately after the
Participant’s Separation Date, the forfeiture restrictions applicable to any
shares of restricted stock of the Company awarded to Participant under
restricted stock agreements with the Company shall continue to lapse as though
the Participant remained employed with the Company during such Severance Period,
notwithstanding the terms of any agreement with the Company to the contrary. In
connection with each such extended forfeiture lapsing, the Participant shall be
responsible for the payment of all applicable taxes, and the Company has the
right and discretion to withhold such taxes from any wages payable to the
Participant. All other shares of Company restricted stock awarded to Participant
under restricted stock agreements that would otherwise be forfeitable as of the
end of the Severance Period, however, shall be forfeited to the Company as of
the Separation Date, with no further compensation to the Participant.

(b) Termination without Cause or Resignation for Good Reason after a Change in
Control. An Eligible Employee whose employment is terminated by the Company
without Cause (and other than due to the Eligible Employee’s death) or who
resigns from employment for Good Reason, as the case may be, after a Change in
Control shall, subject to Section 13(f), and the terms of the Eligible
Employee’s Release, be eligible for the Severance Benefits set forth in Sections
3(a)(1) through (3) above. Separation Pay that is payable to a Participant by
reason of this Section 3(b) shall be payable in cash in substantially equal
payments over the Participant’s applicable Severance Period, on the Company’s
regularly-scheduled payroll dates, commencing as of the Payment Date.

(c) Death Benefit. If a Participant entitled to Separation Pay pursuant to
Section 3(a) or (b) dies prior to receipt of all or a portion of such Separation
Pay, then, the Participant’s Beneficiary will be paid the total amount of the
Participant’s unpaid Separation Pay in a lump sum on the 60th day following the
Participant’s death, provided that as of such date the Company has received a
signed Release from the Beneficiary that is effective as described in
Section 3(e).

(d) Voluntary Termination. If an Eligible Employee resigns after the Effective
Date, other than a resignation for Good Reason, such Eligible Employee will
receive a payment equal to four (4) week’s Base Salary if he provides the
Company at least thirty (30) days advance notice of his Separation Date, such
weeks’ Base Pay to be paid contingent upon the Eligible Employee’s execution of
a Release and paid on the Payment Date. A Participant eligible to receive a
benefit pursuant to this Section 3(d) shall not otherwise be eligible for
Severance Benefits.

(e) Release. Notwithstanding anything herein to the contrary, in order to
receive any of the Severance Benefits set forth in this Section 3, the Eligible
Employee or Beneficiary, as applicable, must sign a release of claims against
the Company in the form provided to such individual by the Company (the
“Release”) and deliver the signed Release to the Company by the due date set
forth in the Release and, provided further that such Release shall not be
effective or enforceable and, among other things, no Severance Benefits will be
paid or provided, unless and until the Revocation Period has expired and to the
extent such individual did not revoke his execution of the Release during the
Revocation Period.

Section 4. Administration. Except as otherwise expressly provided herein, full
power and authority to administer this Plan shall be vested in the Committee,
including the power to amend or

 

-5-



--------------------------------------------------------------------------------

terminate this Plan, subject to the limitations described in Section 9. The
Committee shall have absolute discretionary authority to make all decisions
under this Plan, including the authority to: (i) adopt policies and rules of
procedure (including distribution procedures) necessary for the administration
of the Plan, provided such policies and rules are not inconsistent with the
terms of the Plan, (ii) interpret and enforce all provisions of the Plan,
(iii) determine all questions with respect to rights of Participants under the
Plan, including but not limited to rights of eligibility of an Employee to
participate in the Plan, and the amount of Severance Benefits, (iv) review and
render decisions with respect to a claim for (or denial of a claim for)
Severance Benefits under the Plan, (v) furnish the Company with information
which the Company may require for applicable reporting and disclosure provisions
of state and Federal laws, including tax, securities or other purposes,
(vi) engage the service of counsel (who may, if appropriate, be counsel for the
Company), accountants and other third parties whom it may deem advisable to
assist it with the performance of its duties hereunder, (vii) receive from the
Company and from Participants such information as shall be necessary for the
proper administration of the Plan, and (viii) report, as appropriate, to the
Company on the operation and status of the Plan. Except as may be required by
ERISA, the determinations and interpretations under this Plan of the Committee
need not be uniform and may be made by it selectively among Participants
(whether or not any Participants are similarly situated). All decisions of the
Committee are final, binding and conclusive.

Section 5. Successors. The right to payments pursuant to this Plan is personal
to each Participant and, without the prior written consent of the Company, shall
not be assignable by a Participant other than by will or the laws of descent and
distribution. A Participant’s rights under this Plan shall inure to the benefit
of and be enforceable by a Participant’s legal representatives. The Plan shall
be binding on the Company’s successors and assigns (whether direct or indirect,
by purchase, merger, consolidation or otherwise).

Section 6. No Claim or Right to Plan Participation; No Right to Employment. No
Employee or other person shall have any claim or right to be selected as a
Participant under this Plan. This Plan shall not constitute a contract of
employment, and adoption of this Plan shall not confer upon any Employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company to terminate the employment of any Employee at any time.

Section 7. Designation and Change of Beneficiary. In the event of a
Participant’s death, the beneficiary designated on file with the Company shall
be entitled to receive the remaining amount of Separation Pay, if any, payable
under this Plan upon the death of the Participant (each a “Beneficiary”). A
Participant may, from time to time, revoke or change his or her Beneficiary
without the consent of any prior Beneficiary by filing a written designation
with the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If a Participant dies without having designated a Beneficiary,
then the Participant’s Beneficiary shall be his or her estate.

Section 8. Payments to Persons Other than the Participant. If the Committee
shall find that any person to whom any amount is payable under this Plan is
unable to care for his or her affairs because of incapacity, illness or
accident, then any payment due to such person (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs, be paid to his or her spouse, a child, a relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee, in its sole discretion, to be a proper recipient on

 

-6-



--------------------------------------------------------------------------------

behalf of such person otherwise entitled to payment. Any such payment shall be a
complete discharge of the liability of the Company therefor.

Section 9. Termination, Expiration or Amendment of Plan. The Company may amend
or terminate the Plan at any time, and for any reason, provided that no
amendment which is adverse in any manner to a Participant shall be effective
without the written consent of such Participant, except for an amendment
required by law. Notwithstanding anything in this Plan to the contrary,
Section 13 of this Plan shall survive the termination or expiration of this
Plan.

Section 10. Funding. (i) Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under this Plan, (ii) nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Employee, Participant, Beneficiary, legal representative or any other
person, (iii) to the extent that any person acquires a right to receive payments
from the Company under this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company, and (iv) all payments to be
made hereunder shall be paid from the general funds of the Company, and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan. This Plan is not intended to be included in the definitions of “employee
pension benefit plan” and/or “pension plan” set forth under section 3(2) of
ERISA.

Section 11. Full Settlement. The Company’s obligation to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense, or
other claim, right or action that the Company or an affiliate may have against a
Participant or others. In no event shall a Participant be obligated to seek
other employment, or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Participant obtains other
employment. Notwithstanding the foregoing, the Company’s obligation to provide
any Healthcare Continuation Benefits shall be contingent upon the Participant’s
payment of any amount otherwise due from the Participant as provided under the
Plan and upon the Participant’s continued eligibility for such benefits under
COBRA.

Section 12. Claim and Appeal Procedures relating to Severance Benefits.

(a) In General. The claim and appeal procedure relating to Severance Benefits
under the Plan shall be administered in accordance with the applicable
provisions of Section 503 of ERISA, summarized as follows.

(b) Making a Claim for Benefits: An Employee, Participant or Beneficiary
(hereinafter “claimant”) who believes he is entitled to benefits under the Plan
that he has not otherwise received must submit a written statement to the
Committee (in care of the Company addressed as provided in Section 13(b)),
setting forth the nature of his claim for benefits along with any supporting
documentation. The claimant will be notified by the Committee within ninety
(90) days whether he qualifies for a Severance Benefit.

(c) Denied Claim. If the claimant’s claim is denied, the Committee will send a
written or electronic notice of such denial to the claimant. This notice will
contain:

(i) The specific reasons for the denial;

 

-7-



--------------------------------------------------------------------------------

(ii) The specific Plan provision(s) on which the denial is based;

(iii) A description of any additional material or information necessary for
claimant to perfect the claim;

(iv) An explanation of why such material or information is necessary; and

(v) A description of the Plan’s review procedures and time limits applicable to
such procedures, including a statement of claimant’s right to bring a civil
action under section 502(a) of ERISA if the Committee denies claimant’s claim on
appeal.

(d) Appeal of Denied Claim. If the claimant wishes to appeal a denied claim, the
claimant must send a written request to the Committee no later than 60 days
after the date the claimant received the notice of denial from the Committee.

The claimant, or his representative, may submit written comments, documents,
records and other information relating to the claim, which the Committee will
take into account when considering the appeal. In addition, the claimant is
entitled to receive from the Committee, without charge, reasonable access to,
and copies of, all documents, records and other information: (i) relied on by
the Committee in making the determination; (ii) submitted, considered or
generated in the course of making the determination; or (iii) that demonstrates
the Committee’s compliance with the administrative process and safeguards
designed to ensure that the determination is made in accordance with the
documents governing the Plan.

The Committee will submit its final decision on the first appeal within 60 days
after its receipt of the appeal unless special circumstances require further
time for processing. In any case, a decision on the first appeal will be made
within a total of 120 days.

The claimant will receive written or electronic notification of the Committee’s
determination on appeal. To the extent that the appeal is denied, this notice
will include:

(i) The specific reasons for the denial;

(ii) The specific Plan provision(s) on which the denial is based;

(iii) A statement that the claimant is entitled to receive, without charge,
reasonable access to, and copies of, all documents, records and other
information: (a) relied on by the Committee in making the determination;
(b) submitted, considered or generated in the course of making the
determination; or (c) that demonstrates compliance with the administrative
process and safeguards designed to ensure that the determination is made in
accordance with the documents governing the Plan; and

(iv) A statement of claimant’s right to bring a civil action under section
502(a) of ERISA if the Committee denies the appeal.

(e) Exhaustion of Remedies and Limitation. Notwithstanding the foregoing, a
claimant shall be required to exhaust the Plan’s claims and appeal procedures
before the claimant is entitled to file a lawsuit against the Plan for Severance
Benefits. A claimant’s right to bring a lawsuit against the Plan with respect to
a denial of Severance Benefits shall lapse on the first anniversary of the date
of the final denial from the Committee.

 

-8-



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

(a) For purposes of ERISA, this Plan document shall also serve as the summary
plan description.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, or by nationally recognized overnight
courier, addressed as follows:

If to an Eligible Employee:

At his work location or his most recent home address on file at the Company.

If to the Company:

MCG Capital Corporation

1100 Wilson Boulevard, Suite 3000

Arlington, VA 22209

Attention: Tod K. Reichert, General Counsel, Chief Compliance Officer, Senior
Vice President &

         Corporate Secretary

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Except as provided otherwise herein, no benefit provided under the Plan
shall count toward, be substituted in lieu of, or be considered in determining
payments or benefits due to a Participant under any other plan, program or
agreement of the Company or any affiliate.

(d) The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan.

(e) The Company will withhold from any amounts payable under this Plan such
Federal, state, or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(f) It is intended that this Plan shall comply with the provisions of
Section 409A of the Code or an exemption to Section 409A of the Code. Any
payments that qualify for the “short-term deferral” exception, “separation pay”
exception, or another exception under Section 409A of the Code shall be paid
under the applicable exception. For purposes of Section 409A of the Code, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the exclusion for certain short-term
deferral amounts. All payments to be made upon a termination of employment or
resignation under this Plan may, to the extent necessary to avoid the imposition
of any penalty taxes on a Participant under Section 409A of the Code, only be
made upon a “separation from service” within the meaning of Section 409A of the
Code. In no event may the Participant, directly or indirectly, designate the
calendar year of any payment under this Plan. Notwithstanding any other
provision of this Plan to the contrary, if a Participant is considered a
“specified employee” for purposes of Section 409A of the Code (as determined in
accordance with the methodology established by the Company as in effect on the
Participant’s Separation Date), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A of

 

-9-



--------------------------------------------------------------------------------

the Code that is otherwise due to the Participant under this Plan during the
six-month period following the Participant’s separation from service (as
determined in accordance with Section 409A of the Code) on account of
Participant’s separation from service shall be accumulated and paid to the
Participant on the first business day of the seventh month following the
Participant’s separation from service (the “Delayed Payment Date”). If the
Participant dies during such postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the
Participant’s Beneficiary or estate, as determined according to the terms and
conditions of Section 3(c), on the first to occur of the Delayed Payment Date or
60 days after the date of the Participant’s death, provided that as of such date
the Company has received a signed Release from the Beneficiary that is effective
as described in Section 3(e). All reimbursements and in-kind benefits provided
under this Plan that are subject to Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year; (ii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iii) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

(g) The Participant’s or the Company’s failure to insist upon strict compliance
with any provision of this Plan, or the failure to assert any right the
Participant or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this Plan.

(h) Notwithstanding any other provisions of the Plan to the contrary, to the
extent an Employee has a contractual right to severance benefits under a prior
agreement(s) with the Company and will receive payment of such other severance
benefits after the Effective Date, the Employee will not be eligible for any
Severance Benefits under this Plan.

(i) Except to the extent subject to ERISA, the Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to the principles of conflict of laws thereof or those of any other
jurisdiction which could cause the application of the law of any jurisdiction
other than the Commonwealth of Virginia.

 

-10-



--------------------------------------------------------------------------------

APPENDIX A

Summary Plan Information

 

Plan Name    MCG Capital Corporation 2011 Severance Pay Plan Number    502
Name, address, and telephone number


of Plan Sponsor

  

MCG Capital Corporation

1100 Wilson Boulevard, Suite 3000

Arlington, VA 22209

(703) 247-7500

Plan Sponsor’s EIN    54-1889518 Plan Year    January 1 – December 31 Plan Type
   Health and Welfare Benefit Plan Plan Administrator   

Vice President

MCG Capital Corporation

1100 Wilson Boulevard, Suite 3000

Arlington, VA 22209

Type of Administration    Administered by the Company Funding    Funded by the
general assets of the Company. Agent for Service of Legal Process   

General Counsel

MCG Capital Corporation

1100 Wilson Boulevard, Suite 3000

Arlington, VA 22209

Statement of ERISA Rights

Your Rights

As a participant in MCG Capital Corporation 2011 Severance Pay Plan you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants shall be
entitled to the following:

You can examine, without charge, at the plan administrator’s, MCG Capital
Corporation’s, corporate office and any other specified location, all documents
governing the plan, including a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the
Employee Benefits Security Administration.

You can obtain, upon written request to the plan administrator, copies of
documents governing the operation of the plan, and copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

The plan administrator is required by law to furnish each participant with a
copy of the summary of his/her annual financial report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive it within 30 days, you may file suit in a
federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. In addition, if you disagree with
the plan’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
federal court.

If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees if, for example, it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your plan, you should contact MCG Capital
Corporation

If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the plan administrator,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

-11-